                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


MARVIN ROBINSON                                       CIVIL ACTION

VERSUS                                                NO: 15-5066

N. BURL CAIN, ET AL.                                  SECTION: “J”(5)

                                    ORDER

      The Court, having considered the petition, the record, the applicable law and

the Report and Recommendation of the United States Magistrate Judge, and the

objections to the Magistrate Judge’s Report and Recommendation, hereby

OVERRULES Petitioner Robinson’s objections and approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its

own opinion herein. Accordingly,

      IT IS ORDERED that the federal application for habeas corpus relief filed by

Marvin Robinson is DENIED and DISMISSED WITH PREJUDICE.

      New Orleans, Louisiana, this 10th day of December, 2018.




                                          CARL J. BARBIER
                                          UNITED STATES DISTRICT JUDGE
